Citation Nr: 1507663	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for basal cell carcinoma, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen a claim for service connection for actinic keratosis, to include as due to exposure to herbicides.

3.  Entitlement to a disability rating in excess of 10 percent for a right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2010 rating decisions of the Department of Veterans Affairs' (VA) Regional Offices (RO) in St. Louis Missouri and North Little Rock, Arkansas, respectively.

The Veteran testified before the undersigned at a January 2014 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* the private treatment records of Dr. St. Claire (identified in July 2010 Informal Claim, VBMS Entry July 14, 2010)

		* treatment records from the VA Medical Center 
in Little Rock, Arkansas (identified in October 2014 VA Form 21-526b, VBMS Entry October 7, 2014)

* the VA Agent Orange examination report of Dr. R. E. Billingsley in Fayetteville, Arkansas (identified in attachment to August 2011 VA Form 21-4138, VBMS Entry August 11, 2010)

Upload these records in separate electronic files to VBMS.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected right knee strain.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

a. The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the Veteran's service-connected knee disorder, to include instability and limitations on range of motion.  The examiner must:

i) Provide the range of motion of the right knee, expressed in degrees.  State whether the flexion is limited to 15 degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the right knee is limited to 45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 degrees, or 5 degrees.

State whether any functional loss due to pain and/or weakness causes disability beyond that reflected on range of motion measurements.

ii) Conduct repetitive motion testing and note any decrease of range of motion after repetitive use, in degrees.  Specifically, determine whether the knee exhibits weakened movement, excess fatigability, incoordination, painful motion, and/or pain with use.

iii) State whether the Veteran experiences recurrent subluxation or lateral instability of the knee and, if instability exists, the degree of instability (severe, moderate, or slight).

iv) State whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and/or fibula, or genu recurvatum of the knee.

b. The examiner should provide an opinion addressing the effect of the Veteran's knee disorder on his occupational and social functioning. 

c. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience and medical expertise and on established medical principles.  If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Then, review the medical examination report to ensure it adequately respond to the above instructions.  If the report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




